DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 09/19/2022, which has been entered and made of record.  Claims 1 and 12 have been amended.  Claims 4, 15 have been canceled. Claims 1, 5-12, and 16-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0171720 to Todeschini in view of U.S. Patent 10,109,092 to Hitchings, Jr., further in view of U.S. PGPubs 2011/0205242 to Friesen.

		Regarding claim 1, Todeschini teaches an augmented reality (AR) device, comprising (par 0011, “The mobile device includes a camera for capturing images of a field of view.  The mobile device also includes a display for displaying images from the camera and a graphical overlay.  The graphical overlay includes messages superimposed on the images.  The mobile device also includes a memory for storing an indicia-reading application and a processor configured by the indicia-reading application.  The processor is configured to analyze the pixel characteristics in areas surrounding the message and to adjust a color of the message to improve the message's visibility”): 
		an image sensor configured to collect color information of a real-world object (par 0011, par 0026-0028, “FIG. 1a and FIG. 1b graphically illustrate a mobile device 1 configured with a camera and running a barcode scanning application with an auto-contrast viewfinder” … a camera is use to capture a color image with barcode (as a real object)); 
		a color distance calculator (par 0015, claim 10, a processor) configured to respectively calculate one or more color distances between a first color of a first area of the real-world object and one or more second colors (par 0034-0037, “The image metric is a value that can be used for adjusting a message's color.  In one possible embodiment, the image metric could be compared to a threshold …. As an example consider an 8-bit gray scale image with pixel values (i.e., intensities) that have a range of 0-255.  In this case, an image metric for a message area may be defined as the average pixel intensity.  In operation, an image metric for each message area in each image frame is computed.  This image metric may then trigger a color change in the message.  For example, the image metric may be compared to a threshold as a means for adjusting the message color.  For this example, if the image metric is analyzed and found to be less than or equal to 127 (i.e., 0-127), then the message area would be considered "dark", and as a result, the corresponding message color would be made white (i.e., all message pixels values set equal to 255) to enhance visibility (i.e., contrast).  On the other hand, if the image metric is analyzed and found to be greater than 127 (128-255), then this message area would be considered "light", and as a result, the corresponding message color would be made black (i.e., all message pixels values set equal to 0) to enhance visibility (i.e., contrast)” ….compare color metric of a region of image with a threshold of color); 
		a color selector (par 0015, claim 10, a processor) configured to select one of the one or more second colors (par 0034-0037, “This image metric may then trigger a color change in the message.  For example, the image metric may be compared to a threshold as a means for adjusting the message color.  For this example, if the image metric is analyzed and found to be less than or equal to 127 (i.e., 0-127), then the message area would be considered "dark", and as a result, the corresponding message color would be made white (i.e., all message pixels values set equal to 255) to enhance visibility (i.e., contrast).  On the other hand, if the image metric is analyzed and found to be greater than 127 (128-255), then this message area would be considered "light", and as a result, the corresponding message color would be made black (i.e., all message pixels values set equal to 0) to enhance visibility (i.e., contrast).  This is the simplest implementation of this concept, the present invention may also be applied to color images and/or involve algorithms that are more complex”); 

    PNG
    media_image1.png
    235
    554
    media_image1.png
    Greyscale

		a content generator (par 0015, claim 10, a processor) configured to generate content (par 0011, par 0026-0027, par 0031-0037, “The processor is configured to analyze the pixel characteristics in areas surrounding the message and to adjust a color of the message to improve the message's visibility” … overlay a message with selected color based on the color metric form area of image); 
		a content rendering unit configured to (par 0015, claim 10, a processor): place the generated content such that only a portion of the generated content overlaps with the image of the first area of the real-world object from a perspective of a user of the AR device and another portion of the generated content overlaps with the image of a second area of the real-world object (Figs 1A-1B, par 0028-0031, “In a first imaging scenario, shown in FIG. 1a, a light colored object 2 rests on a dark surface 3. The mobile device 1 takes an image 4 of a field of view positioned to contain the light colored object 2. The image 4 is displayed on the mobile device's display. The barcode scanning application generates a graphical overlay that is transparent except for one or more messages, which are displayed over (i.e., superimposed on) the image. The messages may be text 5 and/or single colored graphics (e.g., cross-hair) 6. In a second imaging scenario, shown in Figure lb, a dark colored object 7 rests on a light colored surface 8. Here, the image 4 and messages 5,6 are displayed on the mobile device's display. The difference between the two scenarios is in the color of the messages. In FIG. 1a the cross hair 6 is black and the text 5 is white, while in FIG. 1b the cross hair 6 is white and the text 5 is black. The color of these messages is adjusted to improve contrast with the background in the area of the message, thereby making the messages more readable and understandable” …generate virtual contents overlap with the captured image scene), fill the portion of the generated content overlapping with the first area with the selected second color,2Attorney Docket No.: 81023-000034 fill another portion of the generated content overlapping with the second area of the real-world object with another one of the one or more second colors (Figs 1A-1B, par 0028-0031, “In a first imaging scenario, shown in FIG. 1a, a light colored object 2 rests on a dark surface 3. The mobile device 1 takes an image 4 of a field of view positioned to contain the light colored object 2. The image 4 is displayed on the mobile device's display. The barcode scanning application generates a graphical overlay that is transparent except for one or more messages, which are displayed over (i.e., superimposed on) the image. The messages may be text 5 and/or single colored graphics (e.g., cross-hair) 6. In a second imaging scenario, shown in Figure lb, a dark colored object 7 rests on a light colored surface 8. Here, the image 4 and messages 5,6 are displayed on the mobile device's display. The difference between the two scenarios is in the color of the messages. In FIG. 1a the cross hair 6 is black and the text 5 is white, while in FIG. 1b the cross hair 6 is white and the text 5 is black. The color of these messages is adjusted to improve contrast with the background in the area of the message, thereby making the messages more readable and understandable” ….. consider 1. a captured scene as real-world object; 2. the cross hair and the text as generated contents, 3. the cross hair overlaps with the first area of captured scene and the text overlap with the second area of captured scene).
		But Todeschini keeps silent for teaching wherein each of the first color and the second colors is represented by at least two color values, and wherein each of the one or more color distances is calculated in a multi- dimensional color space, a color selector configured to select one of the one or more second colors based on a pre-determined color distance.

    PNG
    media_image2.png
    308
    215
    media_image2.png
    Greyscale

		In related endeavor, Hitchings, Jr teaches a color distance calculator (Fig 1b, col 3:47-67) configured to respectively calculate one or more color distances between a first color of a first area of the real-world object and one or more second colors (col 5:16-42, “Color distance can be calculated by taking the RGB (Red, Green and Blue) values of the two colors being compared and calculating a linear distance between them.  That linear distance can then be used to approximate how differently the human eye perceives the two colors.  While numerous formula can be effectively utilized, in an exemplary embodiment determining the distance between colors C1 and C2, a calculation combines weighted Euclidean distance functions”, col 8:31-44, “the color similarity can be calculated by first calculating the average background color of the entire text location and then summing the color distance between each pixel's color in that region and the average background color. Then it is subtracted from and divided by the maximum similarity value. Thus, the more similar the pixels are to the average background color, the higher this value will be. Preferably, we use the color distance as the basis for this calculation because it is more precise than using a greyscale difference“, col 11:57-67, “potential text color selections can be boosted to further enhance appearance. To boost (enhance) a foreground color we increase or decrease its saturation, brightness and/or contrast to be closer to the optimal saturation, brightness or contrast. Preferably, color parameters are boosted by an amount such that the color still closely resembles the original color but looks more visually appealing to a user. Alternatively or additionally, the color can be boosted by an amount such that it is more likely to contrast well with the background color (e.g. exceeding a contrast threshold level)“…. Calculate color distance to obtain the color contract score), wherein each of the first color and the second colors is represented by at least two color values, and wherein each of the one or more color distances is calculated in a multi- dimensional color space(col 5:16-42, “Color distance can be calculated by taking the RGB (Red, Green and Blue) values of the two colors being compared and calculating a linear distance between them.  That linear distance can then be used to approximate how differently the human eye perceives the two colors.  While numerous formula can be effectively utilized, in an exemplary embodiment determining the distance between colors C1 and C2, a calculation combines weighted Euclidean distance functions”, col 8:31-44, “the color similarity can be calculated by first calculating the average background color of the entire text location and then summing the color distance between each pixel's color in that region and the average background color. Then it is subtracted from and divided by the maximum similarity value. Thus, the more similar the pixels are to the average background color, the higher this value will be. Preferably, we use the color distance as the basis for this calculation because it is more precise than using a greyscale difference“, …. Calculate color distance to obtain the color contract score based on color space); a color selector (Fig 1b, col 3:47-67) configured to select one of the one or more second colors based on a pre-determined color distance, and a content generator (Figs 1B, col 3:47-59, a processor) configured to generate content (Fig 7, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “Each text location may also include a sorted list of preferred text colors associated with that text location, and a recommended background effect for that text location (or none).  The application takes the results of the MAGICAL algorithm and places the text in the best, highest scoring, text location.  It uses the best, highest scoring color for that text location by default and applies the recommended background effect”; “non-distinct colors are filtered out by starting with the current sorted list of text location colors and checking to ensure that each color is "distinct" (as described above) from its previous colors in the list or else remove it.  This step serves to reduce the number of color options presented to the user to simplify the user's evaluation of candidate colors, while still presenting the highest-scoring option amongst each set of similar colors …. then the first predefined color will be used.  This can be determined by sorting with the Color Contrast Score”; “potential text color selections can be boosted to further enhance appearance.  To boost (enhance) a foreground color we increase or decrease its saturation, brightness and/or contrast to be closer to the optimal saturation, brightness or contrast.  Preferably, color parameters are boosted by an amount such that the color still closely resembles the original color but looks more visually appealing to a user” ….rendering a text message based on the selected predefined colors with higher color contrast score), 

    PNG
    media_image3.png
    323
    434
    media_image3.png
    Greyscale

a content rendering unit configured to (Figs 1B, col 3:47-59, a processor): place the generated content such that only a portion of the generated content overlaps with the image of the first area of the real-world object from a perspective of a user of the AR device and another portion of the generated content overlaps with the image of a second area of the real-world object, fill the portion of the generated content overlapping with the first area with the selected second color,2Attorney Docket No.: 81023-000034 fill another portion of the generated content overlapping with the second area of the real-world object with another one of the one or more second colors (Figs 34-35, col 20:46-67 and col 21:1-15, generate virtual contents (texts) overlap with the captured image scene in different locations and texts is rendered with different colors based on the location of the color information of the area of image).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Todeschini to include wherein each of the first color and the second colors is represented by at least two color values, and wherein each of the one or more color distances is calculated in a multi- dimensional color space; a color selector configured to select one of the one or more second colors based on a pre-determined color distance as taught by Hitchings, Jr. to automatically caption an image or video by overlaying text with optimal text location, color and other stylization options based on the captured image information such as color distance to select a very good text location and color that not only contrasts well and is easily readable, but is also harmonious with the digital photo.
		But Todeschini as modified by Hitchings, Jr. keep silent for teaching a content rendering unit configured to: place the generated content such that only a portion of the generated content overlaps with the first area of the real-world object from a perspective of a user of the AR device and another portion of the generated content overlaps with a second area of the real-world object.
		
    PNG
    media_image4.png
    277
    445
    media_image4.png
    Greyscale

In related endeavor, Friesen teaches a content rendering unit configured to: place the generated content such that only a portion of the generated content overlaps with the first area of the real-world object from a perspective of a user of the AR device and another portion of the generated content overlaps with a second area of the real-world object (abstract, par 0002, par 0005-0008, “ viewing a proxy on a display device, the proxy existing in a real-world environment and where a portion of the proxy has a first color; contacting the portion of the proxy with an interacting device; and thereby modifying the apparent color of the proxy as seen on the display device so that the color of the portion is changed from the first color to a second color that is different from the first color ….selecting a color from a virtual color palette associated with a proxy, the proxy existing in a real-world environment and where a portion of the proxy has a first color; contacting the portion of a proxy with an interacting device; projecting a second color onto the portion of the proxy substantially immediately after the interacting device has contacted the portion; and thereby changing the apparent color of the portion”, Fig 10, par 0071-0072, par 0075, par 0077-0082, “user 200 may select color 804 from color palette 802. This has the effect of changing the color of proxy 210 to color 804. In particular, system 100 may generate virtual coloring image 810 with color 804 that is applied over proxy 210. Virtual coloring image 810 has the approximate size, shape and orientation of proxy 210 so as to give the appearance that proxy 210 has been painted with color 804. Moreover, virtual line 502 and virtual star shape 702 are superimposed over virtual coloring image 810 … when user 200 moves so as to change the perspective of proxy 210, system 100 continuously adjusts the orientation and position of virtual coloring image 810, virtual star shape 702 and virtual line 502 to give the appearance that these design elements have been permanently applied to the three dimensional proxy” ….  identify the position of real-world object in the HMD view and select color to render and display virtual object to overlay the area of the real-world object in a HMD view and identify another position of real-world object in the HMD view and select color to render and display virtual object to overlay the area of the real-world object in a HMD view).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Todeschini as modified by Hitchings, Jr. to include a content rendering unit configured to: place the generated content such that only a portion of the generated content overlaps with the first area of the real-world object from a perspective of a user of the AR device and another portion of the generated content overlaps with a second area of the real-world object as taught by Friesen to use a head mounted display for displaying at least one virtual design element over a proxy located in a real-world environment to provide efficiently designing an article in real time using an augmented reality system.

		Regarding claim 5, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the color distance calculator is further configured to average color values associated with the first area of the real-world object to generate the first color (Todeschini: par 0009, par 0015, par 0036-0037, “An Image metric typically indicates the average RGB color and/or intensity of the pixels within the message area.  Other image characteristics, besides or in addition to, color/intensity may be user to derive an image metric (e.g., hue, saturation, color map, etc.).  In addition, algorithms other than averaging may be used to derive an image metric (e.g., weighted averages, median, etc.)”, also disclose: Hitchings, Jr.: col 7:33-45, col:8:31-50, col 8:57-67, col 11:35-67, col 23:45-67, “This server request can optionally include the average background color of the Text Location region.  The Color Preference Server will return whether it has color preferences for that user, the probability and confidence level of each of the color preference recommendation and information about each of those color preferences”).

		Regarding claim 6, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the content rendering unit is configured to adjust a transparency of the generated content (Todeschini: par 002-003, par 0026-0027, par 0029, “The method also includes the step of rendering a graphical overlay.  The graphical overlay includes a message on a transparent background that covers a specific message area in the image beneath it when the graphical overlay is superimposed on the image”, also disclose: Hitchings, Jr.: Fig 25, col 15:29-55, col 21:3-15, “In the embodiment of FIG. 25, recommended caption position previews 2505, 2510 and 2515 are displayed with semi-transparency to help the user distinguish actual and potential positions”).

		Regarding claim 7, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches wherein the generated context is text content (Todeschini: Figs 1A-1B, abstract, par 0006, par 0027-0030, “The graphical overlay provides a user messages via text or Graphics”, also disclose: Hitchings, Jr.: Fig 7, abstract, col 13:29-48, “Devices and methods for overlaying text content on photos are provided.  A digital image is selected”).

		Regarding claim 8, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and further teaches further comprising a display configured to display the generated contents based on the position determined by the content rendering unit (Todeschini: Figs 1A-1B, abstract, par 0027-0030, “Viewfinders for indicia-readers and/or mobile devices running indicia reading applications allow a user to position the reader with respect to the indicia”, also disclose: Hitchings, Jr.: Fig 7, abstract, col 1:40-67, col 6:47-52, col 13:29-48, col 15:1-55, “Plus icon 604 enables creation of additional text overlays on image 600.  Each text component can be positioned and stylized, as described herein.  FIG. 23 illustrates an exemplary image in which multiple text overlays have been added to an image 2300, each being positioned, colored and stylized as described herein”; Friesen: Fig 10, abstract, par 0002, par 0005-0008, par 0071-0072, par 0075, par 0079, par 0081, identify the position of real-world object in the HMD view and select color to render).

Regarding claim 10, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and Hitchings, Jr. further teaches wherein the pre-determined color distance is a maximum color distance among the calculated one or more color distances, and wherein the color selector is configured to select the one of the one or more second colors that corresponds to the maximum color distance (Fig 7, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “Each text location may also include a sorted list of preferred text colors associated with that text location, and a recommended background effect for that text location (or none).  The application takes the results of the MAGICAL algorithm and places the text in the best, highest scoring, text location.  It uses the best, highest scoring color for that text location by default and applies the recommended background effect”; “non-distinct colors are filtered out by starting with the current sorted list of text location colors and checking to ensure that each color is "distinct" (as described above) from its previous colors in the list or else remove it.  This step serves to reduce the number of color options presented to the user to simplify the user's evaluation of candidate colors, while still presenting the highest-scoring option amongst each set of similar colors …. then the first predefined color will be used.  This can be determined by sorting with the Color Contrast Score”; “potential text color selections can be boosted to further enhance appearance.  To boost (enhance) a foreground color we increase or decrease its saturation, brightness and/or contrast to be closer to the optimal saturation, brightness or contrast.  Preferably, color parameters are boosted by an amount such that the color still closely resembles the original color but looks more visually appealing to a user” ….rendering a text message based on the selected predefined colors with highest color contrast score). This would be obvious for the same reason given in the rejection for claim 1.

		Regarding claim 11, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, and Hitchings, Jr. further teaches wherein the pre-determined color distance is a pre-defined threshold color distance, wherein the color selector is configured to identify at least one from the one or more second colors that correspond to color distances greater than the pre-defined threshold color distance, and wherein the color selector is configured to randomly select one from the identified at least one second colors (Fig 7, col 4:48-60, col 7:12-32, col 7:47-67, col 10:1-12, col 10:20-34, col 11:37-67, col 12:1-40, col 13:25-48, “the application adds cluster colors and determines cluster counts.  Specifically, each remaining unique color after step S305 is then analyzed to see how many other unique colors are near it.  These nearby colors are referred to as its cluster colors. A color is determined not to be nearby to the comparison color if their minimum perceived brightness difference is greater than a threshold amount or the perceived color distance is greater than a threshold amount or the colors are non-adjacent.  Colors that are non-adjacent are those that, when mapped into a color wheel, are in neither the same slice as the subject color nor an adjacent slice.  Colors that meet these criteria are said to be "distinct" and colors that do not are said to be "clustered" “, “Each text location may also include a sorted list of preferred text colors associated with that text location, and a recommended background effect for that text location (or none).  The application takes the results of the MAGICAL algorithm and places the text in the best, highest scoring, text location.  It uses the best, highest scoring color for that text location by default and applies the recommended background effect”; “non-distinct colors are filtered out by starting with the current sorted list of text location colors and checking to ensure that each color is "distinct" (as described above) from its previous colors in the list or else remove it.  This step serves to reduce the number of color options presented to the user to simplify the user's evaluation of candidate colors, while still presenting the highest-scoring option amongst each set of similar colors …. then the first predefined color will be used.  This can be determined by sorting with the Color Contrast Score”; “Text content 700 is overlaid in a centralized position, on a portion of the image having relatively uniform content, rendered in a blue color that contrasts with the background at that text location and is present in the image elsewhere at location 705.  Region 710 presents other variations of the selected blue color that are the cluster colors, and which can be readily selected for text content 700 by touching one of the region 710 color blocks associated with a desired color” ….rendering a text message based on the selected predefined cluster colors with highest color contrast score). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claims 12 and 16-19, the method claims 12 and 16-19 are similar in scope to claims 1 and 5-8 and are rejected under the same rational.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0171720 to Todeschini in view of U.S. Patent 10,109,092 to Hitchings, Jr., further in view of U.S. PGPubs 2011/0205242 to Friesen, further in view of U.S. Patent 7,397,948 to Cohen et al..

Regarding claim 9, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 1, but does not explicitly teach further comprising an image segmentation processor configured to identify multiple areas of the real-world object based on the mean shift segmentation algorithm.
		In related endeavor, Cohen et al. teach further comprising an image segmentation processor configured to identify multiple areas of the real-world object based on the mean shift segmentation algorithm (abstract, “Mean shift is a nonparametric estimator of density which has been applied to image and video segmentation.  Traditional mean shift based segmentation uses a radially symmetric kernel to estimate local density, which is not optimal in view of the often structured nature of image and more particularly video data.  The system and method of the invention employs an anisotropic kernel mean shift in which the shape, scale, and orientation of the kernels adapt to the local structure of the image or video.“; col 9:39-54, col 11:14-31, col 13:1152, “FIG. 7 depicts a spatio-temporal slice of a full 10 second video segmented by a radially symmetric kernel mean shift (left, 384 segments) and with the anisotropic kernel mean shift (right, 394 segments).  Note the temporal coherence indicated by the straight vertical segmentation.  FIG. 9 depicts radially symmetric (left) and anisotropic segmentation (right) (267 and 266 segments, respectively).  A last example run on a zebra image, FIG. 10, shows improvement as well in capturing long thin features.  In FIG. 10, an image segmented with radially symmetric (left) and anisotropic kernels (right) is shown (386 and 387 segments, respectively)”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Todeschini as modified by Hitchings, Jr. and Friesen to include further comprising an image segmentation processor configured to identify multiple areas of the object based on the mean shift segmentation algorithm as taught by Cohen et al. to provide a robust and particularly applicable method for segmentation of video data to examine a local region surrounding each pixel to select the size and shape of the kernel to allow the kernels the extra freedom to adapt to the local structure in the data.
Regarding claims 20, Todeschini as modified by Hitchings, Jr. and Friesen teaches all the limitation of claim 12, the method claim 20 is similar in scope to claim 9 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612